DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 6/16/2020 in relation to application 16/645,550.
The instant application claims benefit to foreign Patent GB1714428.8 with a priority date of 9/7/2017.
The Pre-Grant publication # 2020/0276852 is published on 9/3/2020
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 31, 34  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 31 recites the limitation “arrangement of any one of claim 27” and claim 34 recites the limitation “arrangement of any one of claim 31”. The scope of the claim is not defined. It is unclear if the following “sensor arrangement”, “printed book“  depends on which claimed arrangement. The claims thereof are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 27,29,30,37,39,40 and 46 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated  by  US 9965050   Pinheiro De Figueiredo  et al. (Pinheiro).

Claim 27.  Pinheiro teaches a book arrangement including a printed book having a plurality of printed pages for providing primary content (col.5 lines 14-16 ), one or more mobile communication devices (col1 lines 30-31 transmitting electronic devices), and a remote database arrangement couplable via a data communication network to the one or more mobile communication devices (Fig.1 Book related content communication), wherein the one or more mobile communication devices each include data processing hardware and data memory therein (col.6 lines 40-50 data processing module), wherein the book arrangement includes a sensor arrangement for detecting a given page of the printed book, or a portion of a given page 

Claim 29. Pinheiro teaches a book arrangement of claim 27, wherein the sensor arrangement is configured to employ one or more image sensors of the one or more mobile communication devices for providing the sensed data, wherein the data processing hardware and the data memory of the one or more mobile communication devices is configured to compare the sensed data against reference data to determine the given page, or the portion of the given page of the printed book (col.4 lines  19-23 sensed data processed on different criteria and communication based on hardware and memory).Claim 30. Pinheiro teaches a book arrangement of claim 29, wherein the data processing hardware and the data memory of the one or more mobile communication devices is configured to compare the sensed data against reference data to determine the given page, or 
a. employing a sensor arrangement of the book arrangement for detecting a given page of the printed book, or a portion of a given page of the printed book, being viewed or read by a user and generating corresponding sensed data (col.7 lines 32-37 hardware and memory instructions for compass sensor reading each page determining the baseline and reference page processing) ; and 
b. using the data processing hardware and the data memory of the one or more mobile communication devices to process the sensed data to determine the given page, or the portion of the given page of the printed book, and to fetch corresponding supplementary content from the data memory and/or the remote database arrangement for presenting to the user on a graphical user interface (GUI) of the one or more mobile communication devices (col.5 lines 45-.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28,38 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number US 9965050 B2 to Pinheiro De Figueiredo  et al. (Pinheiro) and in view of US Patent Application Publication Number US 20160284224 A1 to LO (Lo).

Claim 28. Pinheiro teaches a book arrangement of claim 27, wherein the sensor arrangement has not been included. Lo, however, has included sensor arrangements for at least one of: optical sensors, resonant inductive sensors, graphical images readable using optical sensors, resonant inductive structures readable using resonant inductive sensors (¶ 0014, 0015  resonant, inductive sensors; Para 0019 optical device sensors).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to include at least one of: optical sensors, resonant inductive sensors, graphical images readable using optical sensors, resonant inductive structures readable using resonant inductive sensors, as taught by LO, into the sensor arrangement of Pinheiro, so that automatic page detection could be facilitated for print articles using transmitting and receiving circuit. 
 Claim 38. Pinheiro teaches a method of claim 37, but not characterized in that the method includes arranging for the sensor arrangement to include at least one of: optical sensors, resonant inductive sensors, graphical images readable using optical sensors, resonant inductive structures readable using resonant inductive sensors. Lo, however, has included sensor arrangements for at least one of: optical sensors, resonant inductive sensors, graphical images readable using optical sensors, resonant inductive structures readable using resonant inductive sensors (¶ 0014, 0015  resonant, inductive sensors; Para 0019 optical device sensors).  . 

Claims 31-36,41-45 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number US 9965050 B2 to Pinheiro De Figueiredo  et al. (Pinheiro) and in view of US Patent Application Publication Number US 20160284224 A1 to LO (Lo) and further in view of US 20150288884 A1 to  KIM (Kim) .
Claim 31. Pinheiro teaches a book arrangement of any one of claim 27,  but the sensor arrangement do not exclusively include a coil arrangement for detecting resonances by electromagnetically interrogating one or more resonant circuits included on the one or more pages, wherein the one or more resonant circuits are indicative of supplementary content being available for regions of pages of the printed book whereat the one or more resonant circuit are included. Kim, however teaches the coil arrangement for detecting resonances by electromagnetically interrogating one or more resonant circuits included on the one or more pages (¶ 0081 coil loop as an added      magnetic resonance scheme or an electromagnetic scheme exemplified as the wireless charging method) , wherein the one or more resonant circuits are indicative of supplementary content being available for regions of pages of the printed book whereat the one or more resonant circuit are included (¶0080, 0081 supplemented magnetic resonance scheme including integrated circuit under resonant 
Claim 32. Pinheiro teaches a book arrangement of claim 31, but not wherein the one or more resonant circuits are implemented by employing inductors that are fabricated by using printed conductive ink or conductive polymer. Lo, however, teaches resonant circuits,  wherein the one or more resonant circuits are implemented by employing inductors that are fabricated by using printed conductive ink or conductive polymer (¶0015 resonant inductors; Para 0009 conduction path for electrical signal determining pages by transmitting and receiving circuits; Para 0032 conductive ink fabrications).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to include resonant circuits,  wherein the one or more resonant circuits are implemented by employing inductors that are fabricated by using printed conductive ink or conductive polymer, as taught by LO, into the book arrangement of Pinheiro, so that automatic page detection could be facilitated for print articles covering signal transmitting and receiving  paths. 
Claim 33. Pinheiro teaches a book arrangement of claim 31, wherein the one or more resonant circuits are implemented by using one or more labels including the one or more 
Claim 34. Pinheiro in combination with Lo and Kim teaches a book arrangement of any one of claim 31, wherein the printed book (Kim: Para 0032 e-book reader)  has at least one of the front cover and the back cover provided with the coil arrangement for interrogating the one or more resonant circuits, to determine the given page at which the printed book is open when in use (Lo: Para 0014 transmitting unit include a resonant circuit; Pinheiro:col.5 lines 35-38 book open and displays corresponding content) .
Claim 35. Pinheiro in combination teaches a book arrangement of claim 34, wherein the printed book includes local data processing hardware for exciting the coil arrangement for interrogating the one or more resonant circuits (Kim: ¶ 0081 coil loop  added  electromagnetic or resonance scheme circuits) , and for communicating the sensed data to the one or more mobile communication devices (Pinheiro: col3 lines 29-31 mobile devices such as smartphones and tablets implementing interference detection).
Claim 36. Pinheiro teaches a book arrangement of claim 35, wherein the printed book includes a wireless interface for communicating the sensed data to the one or more mobile communication devices (col.5 lines 10-12 ipad, smartphone wireless device schemes).
Claims 41. A method of claim 38, but the sensor arrangement do not exclusively include a coil arrangement for detecting resonances by electromagnetically interrogating one or more 
Claim 42. A method of claim 41, wherein the method do not include one or more resonant circuits that are implemented by employing inductors fabricated by using printed conductive ink or conductive polymer. Lo, however, teaches resonant circuits,  wherein the one or more resonant circuits are implemented by employing inductors that are fabricated by using printed conductive ink or conductive polymer (¶0015 resonant inductors; Para 0009 conduction 
Claim 43. Pinheiro in combination with Lo and Kim teaches the method of claim 41, wherein the method includes implementing the one or more resonant circuits by using one or more labels including the one or more resonant circuits (Kim: Fig. 5A_5C, 6A_6D bar code displaying labels for content recognition for example resonance circuit as in paragraph 0081, 0103), wherein the one or more labels are adhesively attachable to the plurality of pages and/or at least one of a front cover and back cover of the printed book (various label of adhesive attachment such as in Fig. 3B,3C of Kim for pages, cover or back is a non-functional descriptive material with non-patentable weight).
Claim 44. A method of claim 41, wherein the method includes arranging for the printed book to have at least one of the front cover and the back cover provided with the coil arrangement for interrogating the one or more resonant circuits, to determine the given page at which the printed book is open when in use (Pinheiro:col.5 lines 35-38 book open and displays corresponding content).
Claim 45. A method of claim 41, wherein the method includes arranging for the printed book to include local data processing hardware for exciting the coil arrangement for .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) US 20120325906 A1  Rathus et al.
METHOD AND APPARATUS FOR ACCESSING ELECTRONIC DATA FAMILIAR PRINTED MEDIUM2) US 20090191531 A1  Saccocci et al. 
Method and Apparatus for Integrating Audio and/or Video with a Book
3) US 5751953 A Shiels  et al.		
Interactive entertainment personalizationAny inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        March 22, 2022
/THOMAS J HONG/Primary Examiner, Art Unit 3715